Citation Nr: 1424094	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-47 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of allergic reaction to penicillin.

2.  Entitlement to service connection for pain and swelling of the hands and feet.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for stomach problems.

5.  Entitlement to service connection for residuals of eye injury.

6.  Entitlement to service connection for ear problems to include hearing loss.

7.  Entitlement to an initial compensable rating for hemorrhoids. 





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to September 1957.

This matter comes before the Board from a January 2009 rating decision from the RO in St. Paul, Minnesota which granted service connection for hemorrhoids and assigned an initial noncompensable rating and denied service connection for the remaining enumerated issues. The Board notes that the Veteran initiated an appeal with a denial of entitlement to service connection for urethritis by filing a Notice of Disagreement (NOD) with this denial in February 2009, but specifically withdrew this issue in the VA Form I-9 substantive appeal filed in November 2009. Thus this issue is not before the Board. 

Additional evidence was received at the RO after the latest, March 2014, statement of the case.  As the Veteran had submitted a waiver of RO adjudication of additional evidence in March 2014, the Board finds that remand for consideration of this additional evidence is not necessary in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for ear problems, residuals of a penicillin allergy, conditions of the hands and feet, pes planus, stomach problems and residuals of an eye injury are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran has mild or moderate hemorrhoids.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114 Diagnostic Codes 7332, 7336 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the claims file, which includes: his contentions, service treatment records, VA treatment records, private treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail. Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The rating schedule provides for a noncompensable (0 percent) rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling. 

Diagnostic Code 7332 provides ratings based on impairment of sphincter control, with regard to the rectum and anus.  38 C.F.R. § 4.114, Diagnostic Code 7332. Complete loss of sphincter control is rated 100 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Healed or slight impairment of sphincter control, without leakage, is rated as noncompensable. 

The Veteran's private treatment records indicate in February 2009, the Veteran had a sigmoidoscopy which revealed 3+ internal hemorrhoids.  

VA treatment records indicate no specific treatment for the Veteran's hemorrhoids.  In July 2009, the Veteran reported a little bit of blood on the tissue paper after a bowel movement two weeks prior when he was constipated.  A November 2009 treatment note indicates that his hemorrhoids had subsided.  A June 2010 VA treatment record indicates that the Veteran's hemorrhoids were doing well.  A May 2011 note indicates that the Veteran's hemorrhoids were controlled.  A May 2012 VA treatment note indicates that the Veteran's hemorrhoids had resolved.  A January 2013 treatment note indicates that the Veteran's hemorrhoids were stable.

The Veteran was afforded a VA examination in January 2014.  There were no external or internal hemorrhoids noted and only one very minor tag on inspection.  There was no redundant tissue; no anal fissures; and the rectal tone was normal.  The examiner checked that the Veteran's hemorrhoid condition was best described as mild or moderate with occasional self-limited flares monthly lasting several days which were treated with suppositories.  There was no associated bleeding.  The examiner indicated that it was unlikely the decreased H/H (related to anemia) was related to the hemorrhoid condition since the condition was present in 4/17/2006 and the colonoscopy in 4/19/2006 indicated no significant hemorrhoidal disease and
attributed the anemia to an unrelated UGI condition.

The Veteran is currently rated as noncompensable under Diagnostic Code 7336 for hemorrhoids.  

Considering Diagnostic Code 7332 for impairment of sphincter control, the Board notes that the VA examiner indicated that the Veteran had normal sphincter control.  

Concerning a possible compensable rating under Diagnostic Code 7336 for hemorrhoids, the Veteran notes that the examiner indicated that the Veteran's disability was consistent with a finding of mild or moderate hemorrhoids in his medical opinion.   The preponderance of the evidence is against a finding of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences as, during the relevant period, the Veteran's hemorrhoid condition is described as doing well, controlled, stable and/or resolved.  Thus, the Veteran's current disability picture is not consistent with a compensable rating under this Diagnostic Code.

The Board additionally notes that the Veteran does not have rectal prolapse (Diagnostic Code 7334) or rectal or anal stricture (Diagnostic Code 7333).  Thus, those Diagnostic Codes are not applicable in the instant case.

Taking into all evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's condition does not warrant a compensable rating.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119   (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hemorrhoids but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied. 



REMAND

Unfortunately, an additional remand is required for the remaining issues.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306  (2013).

A June 1957 service treatment record indicates that the Veteran had a reaction to penicillin with edema and swelling of the hands and feet as well as uticaria.  A June 2010 VA treatment note indicates the Veteran complained of pedal edema.

There is an August 1956 ophthalmological examination indicating mixed astigmatism.  The Veteran indicated that he had eye trouble on his discharge examination.  A September 2007 eye examination report indicates that the Veteran was diagnosed with a chorioret scar OS, cataracts OU and a refractive disorder.  On the Veteran's VA Form 9 dated November 2009, he indicated that he was injured by an M1 rifle when it kicked and injured his eyes and nose.

There are treatment records from August 1956 and October 1956 indicating abdominal pains.  The Veteran has submitted private treatment records from 1997 indicating he had a history of peptic ulcer disease and had surgery for a hernia.  An April 2006 private treatment record indicates mild diverticulosis without diverticulitis.

The Veteran's induction medical examination indicates bilateral flat feet to the second degree.  A service treatment record from July 1957 indicates bilateral flat feet.  A November 2009 treatment note indicates that the Veteran had pes planus.  A March 2010 VA treatment indicates the Veteran's feet were swollen.  A June 2010 treatment note indicates the Veteran complained of foot pain.  A May 2013 x-ray of the Veteran's feet indicate minor hallux valgus, mild DJD of the first MTP joint and the toes, and small posterior and plantar calcaneal spurs.

On the Veteran's discharge medical examination, impacted cerumen of the ears and pes planus are noted.  

The Veteran's VA Form 9 dated November 2009 indicated that he felt that his current hearing loss and ear problems are due to noise exposure during service to include explosions while he was engaged in bridge building.

The Board additionally notes that the Veteran's service treatment records are generally in poor condition and are charred from fire.

As there are indications of treatment and/or injury in-service, and there is some indication of current disabilities, a VA examination with opinion as to the relationship between the claimed disabilities to service is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Shreveport VAMC.

2.  The Veteran should be afforded a VA audiological examination to determine the current nature of the Veteran's hearing loss and claimed ear problems, and their possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current hearing loss and any ear problems diagnosed are more likely, less likely, or at least as likely as not related to the Veteran's military service.  

A rationale for the opinions should be provided.

3.  Schedule the Veteran for a VA foot examination to determine the nature of his pes planus and to obtain an opinion as to whether such are related to service.  The claims file should be provided to and reviewed by the examiner.  The examiner should provide the rationale for all opinions expressed.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the condition was clearly and unmistakably not incurred or aggravated during active service.  Aggravation is defined as a chronic worsening of the underlying condition opposed to a temporary flare-up of symptoms.

4.  Schedule the Veteran for a VA eye examination to determine the current nature of the eye problems, and their possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  

The examiner must determine whether the Veteran has a chronic eye disability, other than a refractive error, and whether any such disability is more likely, less likely, or at least as likely as not related to the Veteran's military service. The examiner should specifically address whether there are any residuals of an injury such as that claimed by the Veteran.

A rationale for the opinions should be provided.

5.  Schedule the Veteran for a VA examination to determine the current nature of any residuals to his in-service penicillin allergy, hands and feet pain and swelling, and stomach problems, and their possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  

The examiner must determine whether the Veteran has a chronic residual to his in-service penicillin allergy,  hands and feet pain and swelling, and/or a current stomach disability and whether any such disability is more likely, less likely, or at least as likely as not related to the Veteran's military service. 

A rationale for the opinions should be provided.

6.  Thereafter, re-adjudicate the claims for service connection.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


